Title: To George Washington from Benjamin Throop, 26 July 1782
From: Throop, Benjamin
To: Washington, George


                  
                      26 July 1782
                  
                  Report of the occurrencies happened while on command at the Post of Dobbs’ Ferry with the 5th Connect Regiment—Releiv’d the 2d Connect Regit under the command of Major Woobridge on the 12th Inst., at which time Mr Beckman was there, with a Flagg of Truce granted by Admiral Digby, for the purpose of seeing his Son & Daughter & receiv’d permission from M. Genl Heath to have an interview with on the 15th, which was admitted, an Officer being present, & on the 16th return’d to New York—On the 13th Inst. receiv’d a Flagg granted by Admiral Digby with twenty two Naval prisoners who had been exchang’d, the prisoners were sent to their respective homes & the Flagg return’d next morning.
                  On the night of the 14th deserted a Corpl, who had the charge of the boat guard, & eight men, all of the Lht Compy.  The boat was afterwards found on the opposite shore &  I have it from good authority that the men went immediately to New York—On the 17th received a Flagg from the Captn of the Ship station’d off Kings Bridge, with a Letter for Major Skinner sd Flagg return’d immediately—On the 19th Major Skinner went with a Flagg granted by M. Genl Heath, to Philipss house on business with the Commissy of prisoners from New York—& return’d on the 21st—the same day received a Flagg granted by Sir Guy Carleton with a Letter for Governor Livingston of New Jersey—the Letter was immediately forwarded & the Flagg return’d.
                  On the evening of the 26th was releiv’d by Major Trescott of the 9th Massachusetts Regiment.
                  
                  
                     Benja. Throop Major5th Connect. Reg’t
                  
                  
                     N.B.  Inclosed is an accompt of the Stores &c. in the Blockhouse at the Post of Dobbs Ferry.
                  
                  
                  
               